PER CURIAM.
This appeal questions the correctness of a denial of a second Rule 1, F.S.A. ch. 924 Appendix, petition, without an evidentiary hearing. The second petition contained two additional grounds which were not urged in the original petition. First, that the court-appointed counsel refused to secure witnesses on the defendant’s behalf and, second, that the court refused compulsory process to obtain witnesses on the defendant’s behalf.
We find no merit' in the first contention relative to defendant’s counsel refusing to secure defense witnesses. See: Jackson v. State, Fla.App.1964, 166 So.2d 194. As to the court refusing compulsory process, the appellant relies heavily on Byers v. State, Fla.App.1964, 163 So.2d 57. The petition in Byers v. State, supra, alleged facts to support the bare allegation consistent with the opinion in Austin v. State, Fla.App. 1964, 160 So.2d 730. There are no facts alleged in the petition involved in the instant proceeding and, therefore, we find no error on the part of the trial judge in denying the petition. See: Ballard v. State, Fla.App. 1967, 200 So.2d 597 (opinion filed June 27, 1967); State v. Weeks, Fla. 1964, 166 So.2d 892.
Affirmed.